IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30891
                        Conference Calendar



TELLY GUILLORY,

                                         Plaintiff-Appellant,

versus

BRENT C. COREIL,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:00-CV-1096
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Telly Guillory, Louisiana prisoner #320441, appeals from the

dismissal of his civil-rights action as frivolous.     Guillory

contends that Evangeline Parish, Louisiana, District Attorney

Brent Coreil was not entitled to absolute immunity because he was

not carrying Guillory’s case through the judicial process when he

declined to turn over his case files to Guillory after Guillory’s

prosecution had been completed.   Guillory alleges that he no

longer is serving time on his sentence for the offense reflected

in the files and that the prosecution was over when he requested

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30891
                                -2-

the files.   He alleges, for the first time on appeal, that the

files contained an allegedly inculpatory statement that he

somehow could have used to show that he was wrongly imprisoned.

He argues that Coreil deprived him of access to the courts by

failing to turn over the files to him; that destruction of the

files somehow constituted fraud; and that Coreil retaliated

against him by destroying the files after he requested them.

     To the extent that Guillory sought injunctive relief, Coreil

was not absolutely immune from suit.      Chrissy F. By Medley v.

Mississippi Dep’t of Pub. Welfare, 925 F.2d 844, 850 (5th Cir.

1991).   If, however, the requested documents have been destroyed,

the request for injunctive relief is moot.     We need not determine

whether Coreil was absolutely immune from suit for damages;

Guillory has failed to show the violation of a clearly

established constitutional right.   See Sanchez v. Swyden, 139
F.3d 464, 466 (5th Cir.), cert. denied, 525 U.S. 872 (1998).

     Guillory has failed to brief any fraud argument for appeal.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   We do not address Guillory’s state-law

fraud claim.

     Guillory did not allege that Coreil deprived him of the

ability to prepare and transmit a necessary legal document to a

court.   His access-to-the-courts claim therefore was without

merit.   Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993).

     Guillory did not contend in the district court that Coreil

failed to turn over evidence that could have proved his

innocence.   We will not review a claim raised for the first time
                            No. 00-30891
                                 -3-

on appeal.   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999), cert. denied, 120 S. Ct. 982 (2000).

     Guillory has failed to demonstrate that he invoked any

specific constitutional right in conjunction with his record

request to Coreil.   His retaliation contention therefore is

without merit.   Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir.

1997)(citation omitted).

     Guillory’s appeal is without arguable merit and is

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

We previously affirmed the dismissal of a civil action brought by

Guillory as frivolous and for failure to state a claim.    Guillory

v. Cain, No. 99-30871 (5th Cir. Apr. 28, 2000)(unpublished; copy

at green tab).   The district court’s dismissal of the current

case and this court’s dismissal of Guillory’s appeal count as two

strikes against Guillory.    Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).    Because Guillory has had two actions and

one appeal dismissed as frivolous, he may not pursue any civil

actions or appeals in forma pauperis (IFP) unless he is “under

imminent danger of serious physical injury.” § 1915(g).

     APPEAL DISMISSED.    5TH CIR. R. 42.2.